Citation Nr: 0104148	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
on the basis of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In an April 1999 statement to the RO, the veteran requested 
service connection for a growth on the ears and requested 
that his claim for service connection for a nervous disorder 
be reopened.  However, it does not appear that any additional 
development has been undertaken with respect to either claim.  
Therefore, these issues are referred to the RO for 
appropriate action. 


REMAND

The veteran essentially contends that he has peripheral 
neuropathy secondary to exposure to Agent Orange during 
active service in Vietnam.  During the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the appellant's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Initially, the Board notes that only the veteran's enlistment 
and separation examination records are contained in the 
service medical records file.  No other treatment or 
hospitalization reports have been located.  While the RO 
attempted a search for outstanding service medical records 
and the National Personnel Records Center indicated that 
available records, if found, would be forthcoming, no further 
records have been associated with the claims file.  Another 
request for all of the veteran's service medical records 
should be made.

In his substantive appeal, received by the RO in November 
1999, the veteran indicated that he had complained of 
numbness during an Agent Orange examination conducted at a VA 
facility "in the 1970's."  A copy of this alleged 
examination report is not contained in the claims file.  The 
veteran also indicated that he had sought treatment for 
numbness in his legs and feet from a VA facility in 1972-
1973.  While VA treatment reports, dating from 1971 to 1977, 
have been associated with the claims folder, they do not 
reflect treatment for numbness of the legs and feet.  Also, 
the veteran has maintained that he sought treatment for 
"numbness" in 1996 from the VA Medical Center (VAMC) in 
Battle Creek, Michigan.  The record reflects that while 
treatment records from that facility, dating from 1991 to 
1995, have been associated with the claims folder, reports 
dated in 1996 have not been submitted.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If these documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be a part of the record, then "such documents 
are, in contemplation of law, before the Secretary and the 
Board and should be included in the record."  Id. at 613.  If 
such material could be determinative of the claim, a remand 
for readjudication is in order.  Dunn v. West, 11 Vet. App. 
462, 466 (1998).

While private treatment records reflect that the veteran 
currently has peripheral neuropathy, he has not been afforded 
a VA examination to determine the nature and etiology of the 
claimed disorder.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should submit another request 
for all of the veteran's service medical 
records.  Any additional records 
identified must be associated with the 
claims file.

2.  The RO should contact the veteran and 
ask him to provide the name(s) of the VA 
facility (ies) where the Agent Orange 
examination was conducted in the 1970's 
and where he received treatment for 
reported numbness of the legs and feet in 
1972-1973.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to secure these records.  If the 
veteran does not respond to the RO's 
request for information, documentation to 
this effect must be provided in the 
claims file. 

3.  The RO should request the veteran to 
provide the names, address and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claim.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain all records pertaining 
to treatment of the veteran at the VAMC 
in Battle Creek, Michigan, in 1996.

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records. 

5.  Then, the veteran should be provided 
a VA examination by a physician with 
knowledge in neurology to determine 
whether the veteran has peripheral 
neuropathy that is related to service.  
All indicated studies should be 
performed.  The claims folder must be 
made available to the examiner for 
review.  With respect to any peripheral 
neuropathy found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically 
related to an inservice disease or 
injury, including exposure to Agent 
Orange.  The rationale for all opinions 
expressed should also be provided.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Then, the RO 
should readjudicate the veteran's claim 
for service connection for peripheral 
neuropathy on the basis of exposure to 
Agent Orange. 

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  The 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he receives further notice from the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




